DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 11/10/2021 are acknowledged.
Claims 1, 3, 10-11, 13-15, 19-21, 23-24 and 26-27 are pending. 


3. Claim 24 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement in the reply filed on 10/19/2020.  


4. Claims 1, 3, 10-15, 19-21 and 23 are directed to an allowable product.

As pointed out previously (section 4 of the office action dated 12/07/2020), Applicant is reminded that if Applicant requests rejoinder of dependent method claim, Applicant is required to elect a method from Groups II-V, as set forth in of the Restriction Requirement of 08/19/2020.  


5. The rejections of record under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, set forth in sections 6 and 7 of the previous office action dated 08/12/2021, have been withdrawn in view of Applicant’s amendment and arguments, and further in view of the following considerations:

Instant claims are directed to a fusion protein which comprises “a PD-1 transmembrane domain consisting of an amino acid sequence SEQ ID NO: 8.”

SEQ ID NO: 8 is a sequence of 26 amino acids, corresponding to positions 166-191 (underlined) of NCBI Reference Sequence NP_005009.2 “programmed cell death protein 1 precursor [Homo sapiens]”

  1 MQIPQAPWPVVWAVLQLGWRPGWFLDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTS
 61 ESFVLNWYRMSPSNQTDKLAAFPEDRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGT
121 YLCGAISLAPKAQIKESLRAELRVTERRAEVPTAHPSPSPRPAGQFQTLVVGVVGGLLGS
181 LVLLVWVLAVICSRAARGTIGARRTGQPLKEDPSAVPVFSVDYGELDFQWREKTPEPPVP
241 CVPEQTEYATIVFPSGMGTSSPARRGSADGPRSAQPLRPEDGHCSWPL

In the NCBI NP_005009.2, the PD-1 transmembrane domain (TDM) is defined as amino acids 171-191 (bold), i.e. differently than in the present application.

US Patent Publications Nos. 20210087251 and 20210079349 define TDM of human PD-1 as SEQ ID NO: 38 and SEQ ID NO: 10, respectively, both corresponding to positions 171-191 of NP_005009.2.

US Pat. Pub. No. US 20190175652 defines human PD-1 TDM as SEQ ID NO: 6, 7 or 8 (e.g. claims 133-135), which correspond to positions 168-196, 171-191, and 166-191, respectively, of NP_005009.2.

As pointed out by Applicant at pages 7-12 of the Remarks, the cited prior art references of Jarjour, Adusumilli, Borrello and Oda teach fusion proteins comprising a PD-1 TDM without specifying the amino acid sequence of the domain.  Since some references define PD-1 TDM differently from the present application, the fusion proteins taught by the cited prior art do not necessarily possess the same amino acid sequence, and thus do not anticipate the instant claims.  Further, a person of ordinary skill in the art would have turned to a source such as NCBI for the amino acid sequence of PD-1 TDM, and so would have obtained a different sequence than the one recited in the instant claims.  Accordingly, presently claimed fusion protein would not have been obvious to those skilled in the art in view of the cited references.


6. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644